Citation Nr: 0941183	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-28 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.	Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1964 to December 1969.  Such service included service 
in the Republic of Vietnam.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for PTSD and peripheral neuropathy of the upper 
and lower extremities.  

In his substantive appeal, the Veteran had indicated his 
desire for a videoconference hearing with a Veterans Law 
Judge.  However, the Veteran later withdrew such request.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Peripheral neuropathy of the upper and lower extremities was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event, 
including herbicide exposure; acute or subacute peripheral 
neuropathy has not been demonstrated. 


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An October 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  December 2006 and March 2007 
letters also informed the appellant of disability rating and 
effective date criteria.  An April 2008 supplemental 
statement of the case (SSOC) readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA timing defect 
may be cured by the issuance of fully compliant notification 
followed by readjudication of the claim).  The Veteran has 
had ample opportunity to respond/supplement the record and he 
has not alleged that notice in this case was less than 
adequate.  

The Veteran's pertinent service treatment records (STRs) and 
post-service treatment records have been secured.  Although 
the RO has not arranged for a VA examination, this is not 
shown to be warranted for the issues relating to peripheral 
neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(finding that VA must provide an examination that is adequate 
for rating purposes).  

In this regard, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Simply stated, the standards of McLendon have not been met in 
this case.  Although the Veteran has been assessed as having 
peripheral neuropathy of the upper and lower extremities, 
this is not shown to be acute or subacute peripheral 
neuropathy, which may be presumed as due to defoliant 
exposure, and there is no showing of symptomatology in 
service or for a lengthy period thereafter.  Furthermore, the 
Veteran has not expressed a history of continuity of 
symptomatology and the competent medical evidence does not 
suggest that the peripheral neuropathy is due to service.  In 
fact, regarding the lower extremities, the Veteran's 
peripheral neuropathy has been attributed to spine disease, 
which has not been related to service.  Under such 
circumstances, the record does not indicate that the claimed 
disability may be associated with service, even the low 
threshold of McLendon.

Further regarding the duty to assist, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The claims file contains the Veteran's service treatment 
records, as well as post-service reports of VA and private 
treatment and examination.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.	Legal Criteria, Factual Background, and Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110.  In addition, certain chronic diseases, 
including diseases of the nervous system, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).  Any determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. 
Derwinski, 2 Vet App. 141, 143 (1992).  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Board has reviewed the evidence of record, including the 
Veteran's service treatment records, Private and VA 
outpatient treatment records and treatment records utilized 
by the Social Security Administration in a claim for 
benefits.  After review, it is determined that there is no 
basis for the establishment of service connection for 
peripheral neuropathy of the upper and lower extremities.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam. 38 C.F.R. § 
3.307(a)(6)(iii).  Aside from these presumptive provisions, 
service connection might be established by satisfactory proof 
of direct service connection.  See Combee v. Brown, 34 F.3rd 
1039 (Fed.Cir. 1994).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e); 66 Fed. Reg. 23,166, 23,168-69 (May 8, 2001).  The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves with tow years of 
the date of onset.  38 C.F.R. § 3.309(e), Note 2.  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the Veteran's claim shall fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

The Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and other conditions for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 630-41 (May 20, 2003).

Review of the record shows that the Veteran did not have 
complaints of manifestations of peripheral neuropathy of any 
upper or lower extremity during service or within one year 
thereafter.  The earliest demonstration of a neurologic 
disorder of any extremity dates from private treatment 
records in 2003.  At that time, the Veteran was treated for a 
back injury and some diminished sensation to pinprick and 
temperature was noted in the distribution consistent with S1 
on both sides.  The diagnostic impression was of a suspicion 
for either bilateral radiculopathies affecting both lower 
extremities or a peripheral neuropathy affecting both shins.  

A VA examination report dated in October 2004 includes 
complaints of diminished sensation in both upper and lower 
extremities.  At that time, the examiner rendered a diagnosis 
of mild sensory peripheral neuropathy in both upper 
extremities, as well as to some extent in the lower 
extremities.  The examiner went on to state that the 
relationship of this neuropathy to possible Agent Orange 
exposure etiology "is as likely as not in the opinion of 
this examiner and clinically no other etiologies elicited."  

VA outpatient treatment records, including electrodiagnostic 
testing performed in April 2007, show that the Veteran had 
electrodiagnostic evidence of acute lumbosacral radiculopathy 
of the left lower extremity, most likely at the L5 root 
level.  There was additional evidence of chronic denervation 
bilaterally, that could be consistent with spinal stenosis.  
Additional treatment records show that the Veteran underwent 
a lumbar laminectomy in August 2007.  

The Veteran has been diagnosed as having mild peripheral 
neuropathy of the upper extremities.  This has not been 
diagnosed as acute or subacute peripheral neuropathy.  
Although the VA examiner rendered an opinion that this could 
be due to defoliant exposure in Vietnam, peripheral 
neuropathy that has not been diagnosed as being acute or 
subacute is not one of those diseases for which service 
connection may be presumed on the basis of defoliant 
exposure.  In fact, it is on the list of those diseases that 
may not be so presumed.  As there is no evidence that links 
the peripheral neuropathy of the upper extremities with 
service on a direct basis, service connection must be denied.  

Regarding peripheral neuropathy of the lower extremities, an 
April 2007 EMG shows that this is related to spinal stenosis, 
a disability for which service connection has not been 
claimed or established.  Moreover, it too is a disease for 
which service connection may not be presumed on the basis of 
exposure to defoliants.  

Again, peripheral neuropathy was not manifested during 
service or the first post-service year.  Moreover, such 
neuropathy was not shown until 2003, over 3 decades following 
discharge.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, he has not asserted a history of 
continuous symptomatology.  Therefore continuity has not been 
established by the medical evidence or by the Veteran's own 
statements.  Furthermore, the positive nexus opinion was not 
accompanied by any rationale and does not take into account 
the significant lapse in time between active service and the 
first manifestations of neuropathy or the Veteran's post-
service back injury.  

For the foregoing reasons, service connection must be denied.  


ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is denied.  


REMAND

The Veteran is claiming service connection for PTSD.  He has 
contended that he was subjected to stressful events while 
serving in Vietnam.  A review of his personnel records shows 
that he served in Vietnam as a communication specialist from 
July 1968 to December 1969.  He was assigned to the Nha Trang 
Signal Battalion.  Records show that he participated in one 
or more campaigns.  He has claimed service connection for 
PTSD as a result of mortar attacks and other events that 
occurred while he was stationed in Vietnam.  He has not, as 
yet, given sufficient detail of these events for a 
verification to be attempted.  He has, however, been 
diagnosed by a social worker as having PTSD.  Under these 
circumstances, additional development is believed to be 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
Veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
service.  The Veteran should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, within a two month interval if 
possible; places; detailed descriptions 
of the events; his service units in 
Vietnam; duty assignments; and the names 
and other identifying information 
concerning any individuals involved in 
the events.  The Veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action. 

2.  The RO should forward the Veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  
22315-3802.  The JSRRC should be 
requested to provide any information 
available which might corroborate the 
Veteran's alleged stressors and any other 
sources that may have pertinent 
information.

3.  If the RO verifies the presence of an 
in-service stressor, a VA examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder and a 
copy of this Remand must to be made 
available to the examiners in conjunction 
with the examination.  All indicated 
tests are to be conducted.  
If a diagnosis of PTSD is found, the 
examiner should specify whether any 
verified stressor found to be established 
by the record was sufficient to produce 
the PTSD, and whether there is a link 
between the current symptomatology and 
one or more of the in-service stressors.  
A complete rational of any opinion 
expressed should be included in the 
examination report.  
 
4.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


